DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/8/20, 2/5/20 and 2/21/22 are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Meece on 9/17/21.
The application has been amended as follows: 
1.   (Currently Amended) A computing platform for fallback control during in-flight data masking and on-demand encryption of big data on a network comprising: 





























2.  (Currently Amended) The computing platform of claim 1 wherein the cluster computer-readable medium contains additional instructions causing the cluster computer machine to: 










16.  (Currently Amended) A computer-implemented method of fault handling during in-flight data masking and on-demand encryption of big data on a network comprising the steps of: 










































REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Cardno et al. U.S. Pub. No. 20110179011 discloses method of data obfuscation for secret databases, wherein obfuscation processing of large databases or large volume of data queries is distributed across multiple hardware or virtual hardware components or in a distributed network.

The prior art of record do not explicitly discloses the specific steps recited in independent claims to sanitize big data using a list of executor nodes and maintaining safe state of processing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moll et al. U.S. Pub. No. 20200342128 discloses secure data storage based on obfuscation by distribution.
Seul et al. U.S. Pub. No. 20170104736 discloses secure data storage on a cloud environment.
Ninglekhu et al. U.S. Pub. No. 20210256159 discloses data anonymization for service subscriber’s privacy.
Raphael et al. U.S. Pub. No. 20210064781 discloses detecting and obfuscating sensitive data in unstructured text.
Okorafor et al. U.S. Pub. No. 20200019558 discloses intelligent data ingestion system for protecting data privacy.
Avrahami et al. U.S. Pub. No. 20140136941 discloses focused personal identifying information redaction.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789.  The examiner can normally be reached on Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431